Exhibit 10.1

CONSTAR INTERNATIONAL INC.
ANNUAL BONUS PLAN



 

1



--------------------------------------------------------------------------------



 



CONSTAR INTERNATIONAL INC.
ANNUAL BONUS PLAN
ARTICLE I
PURPOSES AND EFFECTIVE DATE

1.1. Purpose. The purposes of the Plan are to enhance the ability of the Company
to attract, reward and retain highly-qualified Employees, and to align Employee
and shareholder interests by linking annual incentive compensation to the
performance of the Company.

1.2. Effective Date. The Plan shall be effective upon approval of the Plan by
the Board.

ARTICLE II
DEFINITIONS

As used herein, the following terms shall have the following meanings:

2.1. “Affiliate” means any entity other than the Subsidiaries in which the
Company has a substantial direct or indirect ownership interest, as determined
by the Board.

2.2. “Award Opportunity” means the range of possible Bonus Awards, which a
Participant may earn under the Plan, as established by the Committee pursuant to
Article IV.

2.3. “Base Salary” means the regular base salary earned by a Participant during
the Plan Year.

 

2



--------------------------------------------------------------------------------



 



2.4. “Beneficiary” means the person(s), trust(s) or other entities, the
Participant designates, in accordance with procedures established by the
Committee, to receive any benefits under the Plan after the death of the
Participant.

2.5. “Board” means the Board of Directors of the Company.

2.6. “Bonus Award” means the compensation payable to a Participant under the
Plan, as determined by the Committee.

2.7. “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.8. “Committee” means the Compensation Committee of the Board.

2.9. “Company” means Constar International Inc., a Delaware corporation, or any
successor corporation.

2.10. “Disability” means an Employee’s inability to render, for a period of six
consecutive months, services to the Employer by reason of permanent disability,
as determined by the written medical opinion of an independent medical physician
reasonably acceptable to the Employer. In no event shall an Employee be
considered disabled for the purposes of this Plan unless the Employee is deemed
disabled pursuant to the Employer’s long-term disability plan, if one is
maintained by the Employer at the time of the claimed disability.

2.11. “Employee” means any employee of the Employer including a director who is
such an employee.

2

 

3



--------------------------------------------------------------------------------



 



2.12. “Employer” means the Company, its successors and assigns, and any
Subsidiary, and any organization into which an Employer may be merged or
consolidated or to which all or substantially all of its assets may be
transferred.

2.13. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

2.14. “Executive Officer” means an officer, as defined in Rule 16a-1(f)
promulgated under the Exchange Act, of the Company.

2.15. “Plan” means the Constar International Inc. Annual Bonus Plan as set forth
herein and as amended from time to time.

2.16. “Plan Year” means the calendar year.

2.17. “Participant” means an Employee who is participating in the Plan pursuant
to Article III.

2.18. “Stock” means the common stock of the Company, par value $0.01 per share.

2.19. “Stock Plan” means the Constar International Inc. 2009 Equity Compensation
Plan, as amended from time to time.

2.20. “Subsidiary” means any subsidiary corporation of the Company within the
meaning of section 424(f) of the Code.

3

 

4



--------------------------------------------------------------------------------



 



2.21. “Target Incentive Award Percentage” means the percentage of Base Salary to
be paid to a Participant when the targeted level of performance is achieved, as
established by the Committee.

ARTICLE III
ELIGIBILITY

Each Employee who is selected by the Committee shall be eligible to become a
Participant as of the date designated by the Committee and shall remain eligible
at the sole discretion of the Committee.

ARTICLE IV
AWARD DETERMINATION

4.1. Performance Goals. Prior to the beginning of each Plan Year (or other
performance period), or as soon as practicable thereafter, the Committee shall
approve or establish the performance or other goals for that Plan Year, if any.

The goals be selected by the Committee are based on the criteria that are set
forth on Schedule A attached hereto and made a part hereof. The Committee shall
have discretion to determine the specific minimum, target, and maximum levels of
performance with respect to each of the performance goals selected. Performance
goals and criteria and their relative weight may vary by job classification
and/or on a Participant by Participant basis.

4

 

5



--------------------------------------------------------------------------------



 



The performance period with respect to which Bonus Awards may be payable under
the Plan shall generally be the Plan Year; provided, however, that the Committee
shall have the authority and discretion to designate different performance
periods under the Plan.

Employees who are selected to participate in the Plan shall be notified of the
performance goals and criteria and the related Award Opportunities, if any, for
the relevant Plan Year (or other performance period), as soon as practicable.

4.2. Bonus Awards. Prior to the beginning of each Plan Year, or as soon as
practicable thereafter, the Committee may, if applicable, approve or establish
the performance goal or standard for that Plan Year the Target Incentive Award
Percentage and the Award Opportunity for each Participant. Notwithstanding the
foregoing, the Committee shall retain full discretion, in the Committee’s sole
judgment, to adjust such formula, if any, or the Target Incentive Award
Percentage and/or the Award Opportunity for any or all Participants and for any
reason at any time prior to payment of any Bonus Award hereunder. The Committee
may alternatively or in conjunction therewith, make Bonus Awards to any Employee
hereunder that are solely discretionary.

4.3. Bonus Determinations. At the end of each Plan Year, Bonus Awards shall be
determined by the Committee for each Participant in accordance with the terms of
this Plan, including the awarding of any discretionary Bonus Awards. As stated
above, the Committee shall have the sole discretion to adjust any Bonus Award
otherwise payable to any Participant in the Plan, including without limitation
determining that no Bonus Award shall be paid to any such Participant,
regardless of whether a stated performance goal was attained or not.

5

 

6



--------------------------------------------------------------------------------



 



4.4. Annual Limitation. The maximum Bonus Award payable to a Participant for any
Plan Year shall not exceed 100% of the Participant’s Base Salary.

ARTICLE V
PAYMENT OF BONUS AWARDS

5.1. Form and Timing of Payment. Except as provided in Section 5.2, no Bonus
Award shall be payable and any Award Opportunity will be forfeited unless the
Participant remains in the continuous employment of the Employer until the
earlier of: (a) the date on which such Bonus Award is actually paid or (b) the
first business day of the calendar year after the end of the calendar year to
which the Bonus Award relates. Bonus Awards may be paid in cash, Stock, or in
such other forms as the Committee deems appropriate, including awards covered
under the Stock Plan, if permitted under applicable regulations under section
409A of the Code. However, no Bonus Award may be paid in the form of equity
unless the shares, options, or other type of equity are provided under a
shareholder approved plan.

5.2. Payment upon Certain Terminations. In the event of a Participant’s death or
Disability during a Plan Year, a Bonus Award, if any, will be paid to the
Participant or the Beneficiary, as the case may be, at such time as bonuses are
otherwise paid or provided to other participants in accordance with Section 5.1,
notwithstanding the foregoing, such payment will occur in the calendar year
following the year in which the Participant’s death or Disability occurs and
shall be equal to the Bonus Award determined by the Committee with respect to
such Participant appropriately pro-rated based on the number of days in the Plan
Year (or in such other period, as determined by the Committee) prior to the
Participant’s termination of employment over the number of days in the Plan Year
(or in such other period, as determined by the Committee). If the Participant
has not designated a Beneficiary, or if no Beneficiary survives the Participant,
the Bonus Award, as determined above, shall be paid in a single sum to the
Participant’s estate.

6

 

7



--------------------------------------------------------------------------------



 



5.3. Adjustment; Repayment. The Committee will, at its discretion and to the
extent permitted by applicable law, have the sole and absolute authority to make
retroactive reductions to a Bonus Award paid to an Executive Officer under the
Plan where the payment was predicated, in part, upon the achievement of certain
financial results that were subsequently the subject of a restatement by the
Company. The amount of such reduction shall be the difference between the Bonus
Award paid and the Bonus Award as determined by the Committee based upon the
restated financial results; provided however that the amount of such reduction
shall be no greater than the net after tax amount of such Bonus Award actually
received by the Participant. Where applicable, the Company will seek to recover
any amount determined to have been inappropriately received by the Executive
Officer. In addition, in the event that the Committee determines in its
discretion that an Executive Officer has engaged in fraud or willful misconduct
with respect to the Company, whether or not such fraud or willful misconduct
impacts the calculation of a Bonus Award payable hereunder or requires the
Company to restate its financial results, the Company may require the repayment
of all or a portion of a Bonus Award paid hereunder upon written demand to the
Executive Officer. .

ARTICLE VI
ADMINISTRATION

6.1. Administration. The Plan will be administered by the Committee, and the
Committee shall have full discretionary authority to: (a) create and revise
rules and procedures for the administration of the Plan; (b) interpret the Plan
and all related rules and procedures; (c) select Participants for the Plan;
(d) determine each Participant’s Target Incentive Award Percentage, if any;
(e) resolve and determine all disputes or questions arising under the Plan,
including the power to determine the rights of Participants and Beneficiaries,
and their respective benefits, and to remedy any ambiguities, inconsistencies or
omissions in the Plan; (e) delegate administration of the Plan; (f) reduce,
increase or eliminate any Award Opportunity granted hereunder to any Participant
for any reason and (g) take any other actions and make any other determinations
as it may deem necessary and proper for the administration of the Plan. Any
expenses incurred in the administration of the Plan will be paid by the
Employer.

7

 

8



--------------------------------------------------------------------------------



 



6.2. Authority. The administration of the Plan, including without limitation,
all decisions and determinations by the Committee shall be final and binding
upon all Participants and Beneficiaries.

6.3. General. The Committee shall be entitled to rely conclusively upon, and
shall be fully protected in any action or omission taken by it in good faith
reliance upon the advice or opinion of any persons, firms or agents retained by
it, including, without limitation, accountants, actuaries, counsel and other
specialists. Nothing in this Plan shall preclude the Employer from indemnifying
the members of the Committee for all actions under this Plan, or from purchasing
liability insurance to protect such persons with respect to the Plan.

ARTICLE VII
EFFECTIVENESS; AMENDMENT AND TERMINATION

7.1. Effectiveness. The Plan shall be effective upon the approval by of the
Board.

7.2. Amendment; Termination. The Board shall have the right to modify or amend
the Plan at any time and from time to time, and the Board shall have the right
to discontinue or terminate the Plan at any time and from time to time;
provided, however, that no modification, amendment, discontinuance or
termination may, without the consent of a Participant, reduce the right of such
Participant to a payment or distribution hereunder which he has already earned
and to which he is otherwise entitled (subject to the Committee’s unilateral
authority to reduce or eliminate any Bonus Award prior to payment thereof).

8

 

9



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS

8.1. No Employment Right. Participation in the Plan does not give any Employee
any right to be retained in the employment of the Employer. Nothing in the Plan
shall interfere with or limit in any way the right of the Employer to change a
Participant’s duties or character of employment or to terminate a Participant’s
employment at any time.

8.2. No Assignment. No benefits under the Plan shall be subject in any way to
voluntary or involuntary alienation, sale, transfer, assignment, pledge,
attachment, garnishment, execution, or encumbrance, and any attempt to
accomplish the same shall be void.

8.3. Withholding. The Employer shall have the right to deduct from any Bonus
Award made hereunder any taxes required by law to be withheld from a Participant
with respect to such payment.

8.4. Titles. The titles to articles and sections in this Plan are placed herein
for convenience of reference only, and the Plan is not to be construed by
reference thereto.

8.5. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

9

 

10



--------------------------------------------------------------------------------



 



8.6. Successors. All obligations of the Employer under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Employer.

8.7. Governing Law. Except to the extent preempted by applicable federal laws,
the Plan shall be construed according to the laws of the state of Delaware,
other than its conflict of laws principles.

10

 

11



--------------------------------------------------------------------------------



 



SCHEDULE A

PERFORMANCE CRITERIA

The goals may be based upon any one or more of the following criteria, and may
be based upon the performance of the Company, its Subsidiaries or its Affiliates
(or any business unit thereof) as measured on an absolute or relative basis,
including as measured against a group of peer companies or by a financial market
index) and/or based upon personal goals as determined by the Committee in its
sole discretion. The Company, Subsidiary or its Affiliate (or any business unit
thereof) goals may consist of any of the following:

  (i)   Price of Stock     (ii)   Market Share     (iii)   Revenue     (iv)  
Earnings per share of Common Stock     (v)   Return on shareholder equity of the
Company     (vi)   Costs     (vii)   Cash flow     (viii)   Return on total
assets     (ix)   Return on invested capital     (x)   Return on net assets    
(xi)   Operating income     (xii)   Net income     (xiii)   Consolidated
earnings before or after taxes (including earnings before interest taxes
depreciation and amortization)     (xiv)   Book value per share of Common Stock
    (xv)   Expense management     (xvi)   Improvements in capital structure    
(xvii)   Profitability     (xviii)   Maintenance or improvement of profit
margins     (xix)   Such other goals as determined by the Committee     (xx)  
Any combination of the foregoing

11

 

12